Appellant was convicted in the County Court of Lamar County, of the offense of failing and refusing to dip cattle, and his punishment fixed at a fine of 10.
An inspection of the record discloses an information, but no complaint. This is fatal to this appeal. See Sec. 520, Branch's Ann. Penal Code, and authorities cited.
The information in the record shows that it was filed on April 12, 1919, and alleges that the offense was committed on May 12, 1919, which is a month subsequent to the date of the filing of said information. This would be an impossible date, and is also fatal to the prosecution.
The judgment of the trial court is reversed, the cause remanded, and the prosecution ordered dismissed.
Dismissed.
                          ON REHEARING.                         June 16, 1920.